Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 1 of 90




        Exhibit 8
                       Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 2 of 90




\VILLlAM TONG                                                                                   55 Elm Street
A'ITOIC\ E YGEi\EIUL                                                                            P.O.Box 120
                                                                                           Honlhrd, CT 06141-0120


                                        Office of the Attorney General
                                      State of Cor111ectic11t                                  Tel:(860)808-.5210

                                                March.13,2019

     Via en?Ctil
               only statein1pactcenter@J1yu.ccll_!
     David J. Hayes, Executive Director
     New York University School of Law
     40 \Vashington Sq. South
     New York~NY I 0012

     RE:       NYU Law Fellow Application

     Dear Mr. Hayes:

            We write to apply for an NYU Law FeHo,v to assist our office in the development,
     prosecution and advancement of critical environtnental protection litigation and initiatives. The
     addition of a fellow to our staff will have a n1eaningft1lpositive impact on our statewide and
     naUonal environmental protection efforts.

             The Attorney General is the chief legal officer of the state, holding general supervision
     over all civi 1 legal matters in \.vhichthe state is an interested party. Conn. Gen. Stat. § 3-125. The
     Attorney Genera}represents all state agencies in both offensive and defensive litigation and
     establishes the State's legal policy in regard to issues of significance to Connecticut and the
     nation. Our office, through our Environment Department, has u history of strong and effective
     action to advance critical cnvir·onmentalprotection initiatives. For exan1ple,in recent years>we
     have played an active role in attacking the causes of clin1ate change. In 2006, Connecticut took a
     leadingrole in .jv!assachusettsv. EPA, 549 U.S. 497 (2007), in which twelve states brought the
     successful landn1ark la,¥suit against EPA to force the agency to regulatecarbon dioxide and
     other greenhouse gases. While lvfassachusetls1>.EPA was wind ing its way through the court
     systen1.Connecticut lead a coalition of states that sued the five largest power producing emitters
     of CO 2 (Conneclicut v. AEP, 564 U.S. 41 (2009)) under the federal com1no11law of public
     nuisance. We \Von in the 2r\d Circuit, but the U.S. Supren1e Court reversed, holding that federal
     common law was displaced by EPA 's statutory authority, as detern1inedin i\4ass.v. EPA, to
     regulate greenhouse gas en1issions.

             Connecticut continues to act with our partner slates, both through litigation and
     comn1entson proposed regulatory 111atters,to ensure that the regulations intended to contl'ol
     greenhouse gas etnissions are implemented and that atten1pts to roll back progress are not
     successful. For exatnple> in the last t,;voyears alone, we have joined a nmnber of litigations with
     a coalition of states in defense of the Clean Po\,ver Plan to ensure that it js implemented, We
     have also joined regulatory com111entsopposing the Affordable Clean Energy rule intended to
     replace the Clean Power _Plan and roll back progress toward controlling CO2 e1nissions fron1
     power plants. Additionally, we are participating in two lawsuits in support of Califtli·nia'sability




                                An 1{/JirJ1u.1tii            Opportunity Emplc~-''er
                                             1e Actio11/Eq11a/




                                                   005
                    Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 3 of 90



NYU Law Fellow Application
Mareh 13, 2 0 19
Page 2




to set its own 111otorvehicle en1issions standards. Connecticut has adopted these same standards
under section 177 of the Clean Air Act. These e1nissionscontrols are critical for the health and
welfare of the citizens of Connecticut. We are a1so involved in cases intended to control a
number of air pollutants, including methane and n1ercury,

        While we are justifiably proud of our accon1plishn1ents, the staff of our Environment
Depaiiment is small. We have only 9 full and 2 part-tin1e attorneys to handle both all of our
national work and our \vork on inNstateenforcetncnt n1attersinvolving al] media and all forms of
pollution throughout our state. With an additional skilled and experienced staff attorney
reporting directly to the head of the Environn1ent Department, we could be involved as leaders in
n,ore important issues, and provide more support in progressive multi-state etfo1"tsto protect the
future of the planet. For example, a Special Assistant Attorney General (SAAG) would assist us
in evaluating and pursuing clin1atechange related matters including potential actions to reduce
emissionsof greenhousegases. A SAAG would also allovvus to be a leader in assessingand
challenging the aggressive changes at the federal level that will have a negative impact not only
on Connecticut but on the environment nationa1ly. For further details about the work of the
Environn1ent Departn1ent, please sec the attached annual report covering FY 17-18.

       A candidate for NYU Law fellow should be adn1itted to the Connecticut bar. Other bar
adn1issions~including the 211t1 Circuit and the D.C. Court of Appeals, would be helpful.

       The office of the Connecticut Attorney General has the authority to hire an NYU fellow
as a SAAG, paid entirely by NYU funds. Vle are not avvareof any constrajnts on this
authority. An attorney with 5-l 0 years of experience would be classified as an Assistant
Attorney General Il, and the salary range for that position is $93,896 -$128,027 annually vvitha
comprehensive hea1th insurance plan.                                         ·

        We are prepared and eager to fully utilize an NYU Fellow to strengthen and advance our
cornn1ittedefforts to con,bat clirnate change and continue to reduce all dangerous forms of
pollution. While the exact assignn1ents of the fellow will depend on the skills and experience of
the fellow and the slalus of various matters as they arise, we can promise the Fellow an
opportunity to be a n1eaningful force for progress and change in protecting the environment, and
we can pro111iseNY1J that the Fellow \Vill be in a position to help make a meaningful difference.
W cask for your favorable consideration of this appUcation.

                                                   Very truly yom:s3 ,
                                                           . ·~·?/1
                                                                f'
                                                                i~i
                                                             {~i·
                                                   #:;y;.
                                                     ,11,t{;1
                                                    1/i       L     ;
                                                    · ·garet Q. Cb·pp e
                                                   Deputy Attorney General
Enc.




                                             006
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 4 of 90




        Exhibit 9
                 Case 3:20-cv-01555-JCH Document
                                        Reviewed 1-2
                                                 and Filed
                                                     Filed 10/14/20
                                                           11/2/2016 Page 5 ofPM
                                                                     1:36:13   90


                           United States Department of the Interior                                    RECEIVED
                                   BUREAU OF OCEAN ENERGY MANAGEMENT
                                                Gulf of Mexico OC& Region                                  JUN 1 6 2016
                                               120 I Elmwood Park Bouievard
                                               New Orleans, LA 70i23-2394
                                                                                                             LAND
OCS-G 35896                                                  Offering Date       Map Area and Block Number
                                                             03/23/2016          NG 15-06 - Walker Ridge - 274

                                                             Rental              Balance of Bonus,..
                                         DECISION            $63,360.06          $1,920,096.00 , ·
                                                             Total Amount Due       $1,983,456.00 ·

     Exxon Mobil Corporation
     Post Office Box 4778
     Houston, Texas 77210-4778

                                LEASE FORMS TRANSMITTED FOR EXECUTION

Pursuant to Section 8 of the Outer Continental Shelf Lands Act (67 Stat. 462; 43 U.S.C. 1337) as amended
(92 Stat. 629), and the regulations pertaining thereto (30 CFR 556), your bid for the block described above is
accepted. Accordingly, in order to perfect your rights hereunder, the following actions must be taken:

I.     A signatory, authorized pursuant to the qualification records on file with the Bureau of Ocean Energy
       Management (BOEM), Gulf of Mexico Region (GOMR), Adjudication Section, must execute on behalf of the
       Lessee, each of the three lease forms attached hereto; and return same to the BOEM GOMR Office of Leasing
       and Plans, Adjudication Section.

2.     You must pay, by Electronic Funds Transfer, the balance of the bonus and the first year's rental
       indicated above, by following the detailed instructions contained on the BOEM website for the
       specific lease sale this Decision Letter pertains to or on the Payment Information Webpage found
       on the Office of Natural Resources and Revenue (ONRR) website. Payment must be received by
       the Federal Reserve Bank of New York no later than noon, eastern standard time, on the 11th
       business day after receipt of this decision (30 CFR 556.47). That day is July 1, 2016.

You must comply with the two requirements enumerated above not later than the 11th business day after receipt of
this decision. Failure to comply with the above requirements will result in forfeiture of the 1/5 bonus deposit and
your rights to acquire the lease.

Additionally, you must comply with bonding requirements according to 30 CFR 556, Subpart I, and with the
regulations at 30 CFR 550. 143, addressing designations ofoperator.

IMPORTANT: The lease form requires the attachment of the CORPORATE SEAL to all leases executed by
corporations.


                                                                      Regional Director

                                                                          June 15, 2016
Attachments                                           Date
                                                             - - - - - -- - - - --
                       Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 6 of 90
                                                   _J
                                                   1


                                                                                                  Office                        Serial number
                                                                                                  New Orleans, LA                   OCS-G 35896
                               UNITED STATES
                         DEPARTMENT OF THE INTERIOR                                               Cash bonus                   Rental rate per acre, hectare
                     BUREAU OF OCEAN ENERGY MANAGEMENT                                                                         or fraction thereof
                 OIL AND GAS LEASE OF SUBMERGED LANDS                                             $2,400,120.00                     See Addendum
              UNDER THE OUTER CONTINENT AL SHELF LANDS ACT
                                                                                                  Minimum royalty rate per      Royalty rate
                                                                                                  acre, hectare or fraction
    Paperwork Reduction Act of 1995 statement: This form does not constitute an                   thereof                           18 3/4 percent
    information collection as defined by 44 U.S.C. 3501_!!1..§Ej. , and therefore does not
                                                                                                                               Profit share rate
    require approval by the Office of Management and Budget.
                                                                                                   $11.00 per acre


    This lease is effective as of                JUL O 1 2016                                                   (hereinafter called the "Effective Date") and shall
    continue for an initial period of              ten               years (hereinafter called the "Initial Period") by and between the United States of America
    (hereinafter called the "Lessor"), by the         Regional Director, Gulf of Mexico OCS Region , Bureau of Ocean Energy Management (BOEM), its
    authorized officer, and                                                                          .....
                                                                     ~[t~iu
                                                                                                      ~
         Exxon Mobil Corporation                                                                                               100%

                                                                             JUN     ?   2 2016
                                                                         -----
                                                                                                     1-,1




                                                                       ADJUDICATION SECTION




   (hereinafter called the "Lessee"). In consideration of any cash payment heretofore made by the Lessee to the Lessor and in consideration of the promises,
   terms, conditions, and covenants contained herein, including the Stipluation(s) numbered                                     8
   attached hereto, the Lessee and Lessor agree as follows:
   Sec. I. Statutes and Regulations. This lease is issued pursuant to the Outer Continental Shelf Lands Act of August 7, 1953; 43 U.S.C.1331 et seq., as
   amended, (hereinafter called "the Act"). This lease is subject to the Act, regulations promulgated pursuant thereto, and other statutes and regulations in
   existence upon the Effective Date of the lease, and those statutes enacted (including amendments to the Act or other statutes) and regulations promulgated
   thereafter, except to the extent they explicitly conflict with an express provision of this lease. It is expressly understood that amendments to existing
   statutes and regulations, including but not limited to the Act, as well as the enactment of new statutes and promulgation of new regulations, which do not
   explicitly conflict with an express provision of this lease may be made and that the Lessee bears the risk that such may increase or decrease the Lessee's
   obligations under the lease.

   In accordance with the regulations at 2 CFR, parts 180 and 1400, the Lessee must comply with the U.S. Department of the Interior's debarment and
   suspension (nonprocurement) requirements and must communicate this requirement to comply with these regulations to all persons with whom the Lessee
   does business as it relates to this lease by including this term as a condition when entering into contracts and transactions with others.

   Sec. 2. Rights of Lessee. The Lessor hereby grants and leases to the Lessee the exclusive right and privilege to drill for, develop, and produce oil and gas
   resources, except helium gas, in the submerged lands of the Outer Continental Shelfcontaining approximately           5,760.000000                     acres or
                         hectares (hereinafter referred to as the "leased area"), described as follows:



     All of Block 274, Walker Ridge, OCS Official Protraction Diagram, NG 15-06.




        This lease is amended by addendum pursuant to the Final Notice of Sale for Outer Continental Shelf (OCS) Oil and Gas
        Lease Sale 241. The addendum shall become a part of the lease and supersede any inconsistent provisions of the lease form.




BOEM Form BOEM-2005 (October 2011)                                                                                                   Page 1
         Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 7 of 90



Document ID: 312129491
Label: 312129491
Library: DefaultIMS:FB_PROD:FileNet
Page: 1

Note: 1
Verified lease and updated obligations and provisions in QLS. No further action necessary. 11/2/16 CSC.
                   Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 8 of 90



  These rights include:                                                          Sec. 7. Payments. The Lessee shall make all payments (rentals,
  (a) the nonexclusive right to conduct within the leased area geological        royalties and any other payments required by this lease) to the Lessor by
  and geophysical explorations in accordance with applicable regulations;        electronic transfer of funds unless otherwise provided by regulations or
  (b) the nonexclusive right to drill water wells within the leased area,        by direction of the Lessor. Rentals, royalties, and any other payments
  unless the water is part of geopressured-geothermal and associated             required by this lease shall be made payable to the Office of Natural
  resources, and to use the water produced therefrom for operations              Resources Revenue and tendered to the Lessor. Determinations made by
  pursuant to the Act free of cost, on the condition that the drilling is        the Lessor as to the amount of payment due shall be presumed to be
  conducted in accordance with procedures approved by the Secretary of           correct and payable as due.
  the Interior or the Secretary's delegate (hereinafter called the
  "Secretary"); and                                                              Sec. 8. Bonds. The Lessee shall at all times maintain the bond(s)
  (c) the right to construct or erect and to maintain within the leased area     required by regulation prior to the issuance of the lease. The Lessee shall
  artificial islands, installations, and other devices permanently or            furnish such additional security as may be required by the Lessor if, after
  temporarily attached to the seabed and other works and structures              operations have begun, the Lessor determines additional security is
  necessary to the full enjoyment of the lease, subject to compliance with       necessary to ensure compliance with Lessee's obligations under this lease
. applicable laws and regulations.                                               and the regulations .

Sec. 3. Tenn. This lease shall continue from the Effective Date of the           Sec. 9. Plans. The Lessee shall conduct all operations on the lease or
lease for the Initial Period and so long thereafter as oil or gas is produced    unit in accordance with an approved exploration plan (EP), development
from the leased area in paying quantities, or drilling or well reworking         and production plan (OPP) or development operations coordination
operations, as approved by the Lessor, are conducted thereon, or as              document (DOCD), approval conditions, and any other applicable
otherwise provided by regulation.                                                requirements provided by law or regulation. The Lessee may depart
                                                                                 from an approved plan only as provided by applicable regulations.
Sec. 4. Rentals. The Lessee shall pay the Lessor on or before the first
day of each lease year before the discovery of oil or .gas on the lease,         Sec. 10. Diligence and Prevention of Waste.
then on or before the last day of each full lease year in which royalties on     (a) The Lessee must exercise diligence in the development ofthe leased
production are not due, a rental as shown on the face hereof.                    area and in the production of wells located thereon and must prevent
                                                                                 unnecessary damage to, loss of, or waste of leased resources.
Sec. 5. Minimum Royalty. The Lessee shall pay the Lessor on or                   (b) The Lessee shall comply with all applicable laws, regulations and
before the last day of each lease year beginning with the year in which          orders related to diligence, sound conservation practices and prevention
royalty-bearing production commences, and notwithstanding any royalty            of waste. EPs, DPPs and DOCDs, are to conform to sound conservation
suspension that may apply, a minimum royalty as shown on the face                practices to preserve, protect, and develop minerals resources and
hereof, with credit applied for actual royalty paid during the lease year.       maximize the ultimate recovery of hydrocarbons from the leased area.
If actual royalty paid exceeds the minimum royalty requirement, then no
minimum royalty payment is due.                                                  Sec. 11. Directional Drilling. A directional well drilled under the
                                                                                 leased area from a surface location on nearby land not covered by this
Sec. 6. Royalty on Production.                                                   lease shall be deemed to have the same effect for all purposes of the lease
(a) The Lessee shall pay a royalty as shown on the face hereof in amount         as a well drilled from a surface location on the leased area. Drilling shall
or value of production saved, removed, or sold from the leased area. Gas         be considered to have been commenced on the leased area when drilling
(except helium) and oil of all kinds are subject to royalty. All helium          is commenced on the nearby land for the purpose of directionally drilling
produced shall remain the property of the United States. The Lessee is           under the leased area, and production of oil or gas from the leased area
liable for royalty payments on oil or gas lost or wasted from a lease site       through any directional well surfaced on nearby land or drilling or
when such loss or waste is due to negligence on the part of the operator         reworking of any such directional well shall be considered production or
of the lease, or due to the failure to comply with any rule or regulation,       drilling or reworking operations on the leased area for all purposes of the
order, or citation issued under the Federal Oil and Gas Royalty                  lease. Nothing contained in this Section shall be construed as granting to
Management Act of 1982 or the Act. The Lessor shall determine                    the Lessee any interest, license, easement, or other right in any nearby
whether production royalty shall be paid in amount or value.                     land.
(b) The value of production for purposes of computing royalty shall be
the reasonable value of the production as determined by the Lessor. The         Sec. 12. Safety and Inspection Requirements. The Lessee shall:
value upon which royalty will be paid is established under 30 CFR               (a) maintain all places of employment within the leased area in
Chapter XII or applicable successor regulations.                                compliance with occupational safety and health standards and, in
(c) When paid in value, royalties on production shall be due and payable        addition, free from recognized hazards to employees of the Lessee or of
monthly on the last day of the month nexffollowing the month in which           any contractor or subcontractor operating within the lease area;
the production is obtained, unless the Lessor designates a later time.          (b) maintain all operations within the leased area in compliance with
When paid in amount, such royalties shall be delivered at pipeline              regulations or orders intended to protect persons, property and the
connections or in tanks provided by the Lessee. Such deliveries shall be        environment on the Outer Continental Shelf; and
made at reasonable times and intervals and, at the Lessor's option, shall       (c) allow prompt access, at the site of any operation subject to safety
be effected either (i) on or immediately adjacent to the leased area,           regulations, to any authorized Federal inspector and provide any
without cost to the Lessor, or (ii) at a more convenient point closer to        documents and records that are pertinent to occupational or public health,
shore or on shore, in which event the Lessee shall be entitled to               safety, or environmental protection as may be requested.
reimbursement for the reasonable cost of transporting the royalty
production to such delivery point.




         BOEM       Form BOEM-2005 (October 2011)                                                                                           Page 2
      Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 9 of 90




                              Sale 241 Lease Addendum -R23
                 Leases in Water Depths Greater Than or Equal To 1,600 Meters

This lease is amended by addendum pursuant to the Final Notice of Sale for OCS Oil and Gas
Lease Sale 241. The addendum shall become a part of the lease and supersede any inconsistent
provisions of the lease form.

Sec. 4.   Rentals.
Notwithstanding the language in Sec. 4 of the lease instrument, annual rental rates are as follows:

                         Rental Rates per Acre or Fraction Thereof
                       Years 1-5           I          Years 6, 7, & 8+
                        $11.00             I               $16.00




R23-Page 2a
       Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 10 of 90




 Stipulation No. 8 - Protected Species

A. The Endangered Species Act (16 U.S.C. 1531 et seq.) and the Marine Mammal Protection
Act (MMPA) (16 U.S.C. 1361 et seq.) are designed to protect threatened and endangered species
and marine mammals and apply to activities on the Outer Continental Shelf (OCS). The OCS
Lands Act (43 U.S.C. 1331 et seq.) provides that the OCS should be made available for
expeditious and orderly development subject to environmental safeguards, in a manner which is
consistent with the maintenance of competition and other national needs (see 43 U.S.C. 1332).
The Bureau of Ocean Energy Management (BOEM) and the Bureau of Safety and
Environmental Enforcement (BSEE) comply with these laws on the OCS.

B. The lessee and its operators must:

           1) Collect and remove flotsam resulting from activities related to exploration,
              development, and production of this lease;

           2) Post signs in prominent places on all vessels and platforms used as a result of
              activities related to exploration, development, and production of this lease
              detailing the reasons (legal and ecological) why release of debris must be
              eliminated;

           3) Observe for marine mammals and sea turtles while on vessels, reduce vessel
              speed to 10 knots or less when assemblages of cetaceans are observed, and
              maintain a distance of91 meters or greater from whales and a distance of 45
              meters or greater from small cetaceans and sea turtles;

           4) Employ mitigation measures prescribed by BOEM/BSEE or the National Marine
              Fisheries Service (NMFS) for all seismic surveys, including the use of an
              "exclusion zone" based upon the appropriate water depth, ramp-up and shutdown
              procedures, visual monitoring, and reporting;

           5) Identify important habitats, including designated critical habitat, used by listed
              species (e.g., sea turtle nesting beaches, piping plover critical habitat), in oil spill
              contingency planning and require the strategic placement of spill cleanup
              equipment to be used only by personnel trained in less-intrusive cleanup
              techniques on beaches and bay shores; and

           6) Immediately report all sightings and locations of injured or dead protected species
              (e.g., marine mammals and sea turtles) to the appropriate stranding network. If
              oil and gas industry activity is responsible for the injured or dead animal (e.g.,
              because of a vessel strike), the responsible parties should remain available to
              assist the stranding network. If the injury or death was caused by a collision with
              the lessee's vessel, the lessee must notify BSEE within 24 hours of the strike.

C. BOEM and BSEE issue Notices to Lessees and Operators (NTLs), which more fully describe
measures implemented in support of the above-mentioned implementing statutes and regulations,
as well as measures identified by the U.S. Fish and Wildlife Service and NMFS arising from,
among others, conservation recommendations, rulemakings pursuant to the MMPA, or
       Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 11 of 90




 consultation. The lessee and its operators, personnel, and subcontractors, while undertaking
activities authorized under this lease, must implement and comply with the specific mitigation
 measures outlined in NTL No. 2012-JOINT-GOI (Vessel Strike Avoidance and Injured/Dead
Protected Species Reporting), NTL No. 2012-J0INT-G02 (Implementation of Seismic Survey
Mitigation Measures and Protected Species Observer Program}, and NTL No. 20I5-BSEE-G03
(Marine Trash and Debris Awareness and Elimination). At the lessee's option, the lessee, its
operators, personnel, and contractors may comply with the most current measures to protect
species in place at the time an activity is undertaken under this lease, including, but not limited
to, new or updated versions of the NTLs identified in this paragraph. The lessee and its
operators, personnel, and subcontractors will be required to comply with the mitigation
measures, identified in the above referenced NTLs, and any additional measures in the
conditions of approvals for their plans or permits.
                  Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 12 of 90



Sec. 13. Suspension or Cancellation.
(a) The Lessor may suspend or cancel this lease pursuant to section 5 of       Sec. 18. Certification of Nonsegregated Facilities. By entering into
the Act, and compensation shall be paid when provided by the Act.              this lease, the Lessee certifies, as specified in 41 CFR 60-1 .8, that it
(b) The Lessor may, upon recommendation of the Secretary ofDefense,            does not and will not maintain or provide for its employees any
during a state of war or national emergency declared by Congress or the        segregated facilities at any of its establishments and that it does not and
President of the United States, suspend operations under the lease, as         will not permit its employees to perform their services at any location
provided in section 12(c) of the Act, and just compensation shall be paid      under its control where segregated facilities are maintained. As used in
to the Lessee for such suspension.                                             this certification, the term "facilities" means, but is not limited to, any
                                                                               waiting rooms, work areas, restrooms and washrooms, restaurants and
Sec. 14. Indemnification. The Lessee shall indemnify the Lessor for,           other eating areas, timeclocks, locker rooms and other storage or
and hold it harmless from , any claim, including claims for loss or            dressing areas, parking lots, drinking fountains , recreation or
damage to property or injury to persons caused by or resulting from any        entertainment areas, transportation, and housing facilities provided for
operation on the leased area conducted by or on behalf of the Lessee.          employees. Segregated facilities include those that are segregated by
However, the Lessee shall not be responsible to the Lessor under this          explicit directive or those that are in fact segregated on the basis of race,
section for any loss, damage, or injury caused by or resulting from:           color, religion, sex, or national origin, because of habit, local custom, or
(a) negligence of the Lessor other than the commission or omission of a        otherwise; provided, that separate or single-user restrooms and
discretionary fun ction or duty on the part of a Federal Agency whether        necessary dressing or sleeping areas shall be provided to assure privacy
or not the discretion involved is abused; or                                   as appropriate. The Lessee further agrees that it will obtain identical
(b) the Lessee's compliance with an order or directive of the Lessor           certifications from proposed contractors and subcontractors prior to
against which an administrative appeal by the Lessee is filed before the       awarding contracts or subcontracts unless they are exempt under 41
cause of action for the claim arises and is pursued diligently thereafter.     CFR 60-1.5.

Sec. 15. Disposition of Production.                                            Sec. 19. Reservations to Lessor. All rights in the leased area not
(a) As provided in section 27(a)(2) of the Act, the Lessor shall have the      expressly granted to the Lessee by the Act, the regulations, or this lease
right to purchase not more than 16 2/3 percent by volume of the oil and        are hereby reserved to the Lessor. Without limiting the generality of the
gas produced pursuant to the lease at the regulated price or, if no            foregoing, reserved rights included:
regulated price applies, at the fair market value at the wellhead of the oil   (a) the right to authorize geological and geophysical exploration in the
and gas saved, removed, or sold, except that any oil or gas obtained by        leased area that does not unreasonably interfere with or endanger actual
the Lessor as royalty or net profit share shall be credited against the        operations under the lease, and the right to grant such easements or
amount that may be purchased under this subsection.                            rights-of-way upon, through, or in the leased area as may be necessary
(b) Pursuant to section 27(b) and (c) of the Act, the Lessor may offer         or appropriate to the working of other lands or to the treatment and
and sell certain oil and gas obtained or purchased pursuant to a lease.        shipment of products thereof by or under authority of the Lessor;
As provided in section 27(d) of the Act, the Lessee shall take any             (b) the right to grant leases for any minerals other than oil and gas, and
Federal oil or gas for which no acceptable bids are received, as               to issue leases or grants for renewable energy or alternative uses within
determined by the Lessor, and which is not transferred to a Federal            the leased area, except that operations under such leases or grants shall
Agency pursuant to section 27(a)(3) of the Act, and shall pay to the           not unreasonably interfere with or endanger operations under this lease;
Lessor a cash amount equal to the regulated price or, if no regulated          and
price applies, the fair market value of the oil or gas so obtained.            (c) the right, as provided in section 12(d) of the Act, to restrict
(c) As provided in section 8(b)(7) of the Act, the Lessee shall offer 20       operations in the leased area or any part thereof, which may be
percent of the crude oil, condensate, and natural gas liquids produced on      designated by the Secretary of Defense, with approval of the President,
the lease, at the market value and point of delivery as provided by            as being within an area needed for national defense and, so long as such
regulations applicable to Federal royalty oil, to small or independent         designation remains in effect, no operations may be conducted on the
refiners as defined in the Emergency Petroleum Allocation Act of 1973 .        surface of the leased area or the part thereof included within the
(d) In time of war or when the President of the United States shall so         designation except with the concurrence of the Secretary of Defense. If
prescribe, the Lessor shall have the right of first refusal to purchase at     operations or production under this lease within any designated area are
the market price all or any portion of the oil or gas produced from the        suspended pursuant to this paragraph, any payments of rentals and
leased area, as provided in section 12(b) of the Act.                          royalty prescribed by this lease likewise shall be suspended. During
                                                                               such period of suspension ofoperations and production, the term of this
Sec. 16. Unitization, Pooling, and Drilling Agreements. Within such            lease shall be extended by adding thereto any such suspension period,
time as the Lessor may prescribe, the Lessee shall subscribe to and            and the Lessor shall be liable to the Lessee for such compensation as is
operate under a unit, pooling, or drilling agreement embracing all or part     required to be paid under the Constitution of the United States.
of the lands subject to this lease as the Lessor may determine to be
appropriate or necessary. Where any provision of a unit, pooling, or           Sec. 20. Assignment of Lease. The Lessee shall file for approval with
drilling agreement, approved by the Lessor, is inconsistent with a             the appropriate regional BOEM OCS office any instrument of
provision of this lease, the provision of the agreement shall govern.          assignment or other transfer of any rights or ownership interest in this
                                                                               lease in accordance with applicable regulations.
Sec. 17. Equal Opportunity Clause. During the performance of this
lease, the Lessee shall fully comply with paragraphs (1) through (7) of        Sec. 21. Relinquishment of Lease. The Lessee may relinquish this
section 202 of Executive Order 11246, as amended (reprinted in 41 CFR          lease or any officially designated subdivision thereo(~y filing with the
60-1.4( a)), and the implementing regulations, which are for the purpose       appropriate regional BOEM OCS office a written relinquishment, in
of preventing employment discrimination against persons on the basis of        triplicate, that shall be effective on the date it is filed. No
race, color, religion, sex, or national origin. Paragraphs (1) through (7)     relinquishment of thi s lease or of any portion o!i the leased area shall
of section 202 of Executive Order 11246, as amended, are incorporated          relieve the Lessee of the continuing obligation to pay all accrued rentals,
in this lease by reference.                                                    royalties, and other financi al obligations or to !)lug ail wells and remove


         BOEM Form BOEM-2005 (October 2011)                                                                                                Page 3
                               Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 13 of 90



                                                                                                    exercise any other remedies that the Lessor may have, including, but not
    all platforms and other facilities on the area to be relinquished in                            limited to the penalty provisions of section 24 of the Act. Furthermore,
    accordance with applicable regulations.                                                         pursuant to section 8(0) of the Act, the Lessor may cancel the lease if it
                                                                                                    is obtained by fraud or misrepresentation.
    Sec. 22. Decommissioning.                                                                       (b) Nonenforcement by the Lessor of a remedy for any particular
    (a) When wells, platforms, pipelines or other facilities are no longer                          violation of the provisions of the Act, the regulations issued pursuant to
    useful for operations, the Lessee shall permanently plug such wells,                            the Act, or the terms of this lease shall not prevent the cancellation of
    remove such platforms and other facilities, decommission such                                   this lease or the exercise of any other remedies under paragraph (a) of
    pipelines, and clear the seafloor of all associated obstructions created by                     this section for any other violation or for the same violation occurring at
    the lease operations.                                                                           any other time.
    (b) The Secretary may determine that a well, platform, pipeline or other
    facility is no longer useful and require its immediate decommissioning.                         Sec. 24. Unlawful Interest. No member of, or delegate to, Congress,
    (c) All platforms and other facilities shall be removed within 1 year after                     or Resident Commissioner, after election or appointment, or either
    the lease terminates unless the Lessor grants approval to conduct other                         before or after they have qualified and during their continuance in
    activities.                                                                                     office, and no officer, agent, or employee of the Department of the
    (d) All decommissioning operations shall be conducted in accordance                             Interior, except as provided in 43 CFR Part 20, shall be admitted to any
    with applicable laws and regulations and in a manner that is safe, does                         share or part in this lease or derive any benefit that may arise therefrom,
    not unreasonably interfere with other uses of the OCS, and does not                             except to the extent that such benefit is obtained by the general public as
    cause undue or serious harm or damage to the humi).n, marine, or coastal                        well. The provisions of Section 3741 of the Revised Statutes, as
    environment.                                                                                    amended, 41 U.S.C. 22, and the Act of June 25, 1948, 62 Stat. 702, as
                                                                                                    amended, 18 U.S.C. 431 -433, relating to contracts made or entered into,
    Sec. 23. Remedies in Case of Default.                                                           or accepted by or on behalfofthe United States, form a partofthis lease
    (a) Whenever the Lessee fails to comply with any of the provisions of                           insofar as they may be applicable.
    the Act, the regulations issued pursuant to the Act, or the terms of this
    lease, the lease shall be subject to cancellation in accordance with the
    provisions of section 5(c) and (d) of the Act and the Lessor may                                                                   ***




                                Exxon Mobil Corporation                                                        THE UNITED STATES OF AMERICA, Lessor
                                                  (Lessee)




                                (Signature of Authorized Officer)                                                       (Signature of Authorized Officer)

                                                                                                                            Michael A. Celata,
                                      Paul W. Watson
                                       (Name of Signatory)                                                                     (Name of Signatory)

                                                                                                                          Regional Diractor
                                      Attorney-in-Fact
                                                  (Title)                                                                             (Title)

                                            June 20, 2016                                                                    JUN 3 0 2016
                                                  (Date)                                                                              (Date)


                                  Post Office Box 4778
                                Houston, Texas 77210-4778


              ' ·. ·~·
                   . -*· ·-·-, ... ..
                        .· ,. ·"'; ~<~: (Address of Lessee)
              . ... .                  ·,    -
                                    <i ..
                  0                                         Jr
        Il ..:' (1 1/               ' · ' ',";:             'J this lease is executed bu
                                                                                       J a corporation, it must bear the corporate seal


~   ff EXXOH MOBIL~\
    -~ coRPJi\ATIO_H f f,
            . 1i'-·,..    180 ;Z      ./•,:~t
              ' ·.. ~·-.. .......... ~·;\i .
    (          '< ·-~~.":": .• :u~·;~:iEM-2005 (October 2011)                                                                                                  Page4
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 14 of 90




         Exhibit 10
     ,.

Form 3300-1
(September 1978)
                                      ,
                            Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 15 of 90
                                                                         Office

                                                                          Los Anueles- CA
                                                                                                    Serial number
                                                                                                    OCS-P 0329
                         UNITED STATES                                   Cash bonus                 Rental rate
                   DEPARTMENT OF THE INTERIOR                             $17,115,000.00            S3.00 oer acre
                   BUREAU OF LAND MANAGEMENT
                                                                         Minimum royalty rate      Royalty rate     Fixed
         OIL AND GAS LEASE OF SUBMERGED LANDS                             $3.00 ner acre            Sliding Scale
                                                                         Work commitment            Profit share rate
     UNDER THE OUTER CONTINENTAL SHELF LANDS ACT

This lease is effective as of     S£P 1 1979                        (hereinafter called the "Effective Date") by and
between the United States of America (hereinafter called the "Lessor"), by the Manager, Pacific OCS Off ice,
Bureau of Land Management, its authorized officer, and

           Exxon Corporation                                                      100%




(hereinafter called the uLessee"). In consideration of any cash payment heretofore made by the Lessee to the Lessor
and in consideration of the promises, terms, conditions, and covenants contained herein, including the Stipulation(s)
numbered 1-A, 2, 3, 4, 5, 6 and 8                                attached hereto, the Lessee and Lessor agree as follows:
Sec. 1. Statutes end Regulations. This lease is issued pursuant to the Outer Continental Shelf Lands Act of August
7, 1953, 67 Stat. 462 as amended; 43 U S.C. 1331 et. seq. (hereinafter called the "Act"). The lease is issued sub-
ject to the Act; Sections 302 and 303 of the Department of Energy Organization Act, 91 Stat. 578, 42 U.S.C. 7152
and 7153i all regulations issued pursuant to such statutes and in existence upon the effective date of this lease; all
regulations issued pursuant to such statutes in the future which provide for the prevention of waste and the conserva-
tion of the natural resources of the Outer Continental Shelf, and the protection of correlative rights therein; and all other
applicable statutes and regulations.

Sec. 2. Rights of Lessee. The Lessor hereby grants and leases to the Lessee the exclusive right and privilege to
drill for, develop, and produce oil and gas resources, except helium gas, in the submerged lands of the Outer Conti-
nental Shelf described as follows:


           All Block 52N 76W, OCS Leasing Map, Channel Islands Area, CAL-Map No. 6A




(Continued on reverse)
                                                        j
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 16 of 90
           containing approximately                   5760.00           acres or                      hectares (hereinafter referred to as the ' 4 leased area").
           These rights include:

              (a) the nonexclusive right to conduct within the leased                                Sec. 9. Plans. The Lessee shall conduct all operations on
           area geological and geophysical explorations in accordance                                the leased area in accordance with approved exploration plans,
           with applicable regulations;                                                              and approved development and production plans as are required
              (b) the nonexclusive right to drill water wells within the                             by regulations.    The Lessee may depart from an approved
           leased area, unless the water is part of geopressured-geo-                                plan cinly as provided by applicable regulations.
           thermal and associated resources, and to- use the water pro-
           duced therefrom for operations pursuant _to the Act free of                                Soc. 10. Performance. The Lessee shall comply with all
           cost, on the condition that the drilling is_conducted in accord-                          regulations and orders relating to exploration, development,
           ance with procedures approved by the Director of the United                               and production. After due notice in writing, the Lessee shall
           States Geological Survey or the Director's delegate (hereinafter                          drill such wells and produce at such rates as the Lessor may
           called the "Director'"); and                                                              require in order that the leased area or any part thereof may
              (c) the right to construct or erec:t and to maintain within                            be properly and timely developed and produced ln accordance
           the leased area artificial islands, installations, and other                              with sound operating principles.
           devices permanently or temporarily attached to the seabed
           and other works and structures necessary to the full enjoy-                               Sec. 11. Directional Drilling. A     directional well drilled
           ment of the lease, subject to compliance with applicable                                  under the leased area from a surface location on nearby land
           laws and regulations.                                                                     not covered by this lease shall be deemed to have the same
                                                                                                     effect for all purposes of the lease as a well drilled from a
               Sec. 3. Term. This lease shall continue for an initial period                         surface location on the leased area. In those circumstances,
               of five       years from the Effective Date of the lease and                          drilling shall be considered to have been commenced on the
               so long thereafter as oil or gas is produced from the leased                          leased area when drilling is commenced on the nearby land
               area in paying quantities, or drilling or well reworking-opera-                       for the purpose of directionally drilling under the leased area,
               tions, as approved by the Lessor, are conducted thereon.                              and production of oil or gas from the leased area through
                                                                                                     any directional well surfaced on nearby land or drilling or
               Sec. 4. Rentals. The Lessee shall pay the Lessor, on or                               reworking of any such directional well shall be considered
               before the first day of each lease Y,ear which commences                              production or drilling or reworking operations on the leased
               prior to a discovery in paying quao:titi~_s__ of oil or gas on the                    area for all purposes of the lease. Nothing contained in this
                                                                                                     Section shalL be construed as granting to the Lessee any
               le~ed a~ea, a re_ntal oJ          $ 3. 00        per acre (
                                                                                                     interest, license, easement, or other right in any nearby land.
               per hectare) or fraction thereof.
                                                                                                      Site. 12. Safety Requirements. The Lessee shall (a) main-
               See-. 5. Minimum Royalty. The Lessee shall pay the Lessor
                                                                                                     tain all places of employment within the leased area in com-
               at the expiration of each lease year which commences after
                                                                                                     pliance_ with_ occupational safety and health standards and,
               a discovery of oil and gas in payjng quantities, a minimum
                                                                                                     in addition, free from recognized hazards to employees of the
               Toyalty of $3~_QQ         per acre (               per hectare)                       Lessee or of any contractor or subcontractor operating within
               or fraction thereof or, if there is production, the difference                         the leased area;
               between the actual royalty required to be paid with respect
                                                                                                        (b) maintain all operations within the leased area ln com-
               to such lease year and the prescribed 'minimum royalty, if
                                                                                                     pliance with regulations intended to protect persons, property,
               th~_ actual royalty paid is less than the minimum royalty.
                                                                                                     and the enyironment on the Outer Continental Shelf; and
     -'<       Sec. 6.        Royalty on Production. (a) 'i;'l'i.
                                                              1
                                                                 _   _.
                                                                      ,..  ---11-1111.....,p.,.,.J
                                                                        ..,,
                                                                                                        (c) allow prompt access, at the site of any operation
                                                                                                     subject to safety regulations, to any authorized Federal
                    r      & eel; re1  w ' 1 a 'iils' f &Ffl t' hr            Gas                    inspector and shall provide any documents and records which
               of all kinds (except helium) is subject to royalty. The Lessor                        are pertinent to occupational or public health, safety, or
               shall determine whether production royalty shall be paid in                           environmental protection as may be requested.
               amount or value.
                   (b) The value of production fo_r purposes of computing                            Sec. 13. Suspension and Cancellation. (a) The Lessor may
               royalty on production from this lease shall never be less                             suspend or cancel this lease during the initial lease term
               than the fair market value of the production. The value of                            or thereafter pursuant to Section 5 of the Act and compensa-
               production shall be the estimated reasonable value of the                             tion shall be paid when provided by the Act.
               production as determined by the Lessor, due consideration                                (b) The Lessor may, upon recommendation of the Secre-
               being given to the highest price paid for a part or for a ma~                         tary of Defense, during a state of war or national emergency
               jority of production of like quality' in the same field or area,                      declared by Congress or the President of the United States,
               to the price received by the Lessee, tc> posted prices, to                            suspend operations under the lease, as provided in Section
               regulated prices, and _to other relevant matters. Except when                         12(c) of the Act, and just compensation shall be paid to the
               the Lessor, in its discretion, determines not to consider                             Lessee for such suspension.
               special pricing relief from otherwise applicable Federal
               regulatory requirements, the value of production for the                              Sec. 14. Indemnification. The Lessee shall indemnify the
               purposes of computing royalty shall noLhe deemed to be less                           Lessor for, and hold it harmless from, any claim, including
               than the gross proceeds accruing to the Lessee from the                               claims for loss or damage to property or injury to persons
               sale thereof. In the absence of good reason to the contrary,                          caused by or resulting from any operation on the leased area
               value computed on the basis of the highest price paid or                              conducted by or on behalf of the Lessee.        However, the
               offered at the time of production in a fair and open market                           Lessee shall not be held responsible to the Lessor under
               for the major portion of like-quality products produced and                           this sectioi;i for any loss, damage, o_r injury caused by or
               sold from the field or area where the leased area is situated,                        resulting from:
               will b_e considered to be a reasonable value.                                            (a) negligence of the Lessor other than the commission
                   (c) When paid in value, royalties on -production shall be                         or omission of a discretionary function or duty on the part
                due and payable monthly on the last day of the month next                            of a Federal agency whether or not the discretion involved
               following the month in which the production is obtained,                              is abused; or
               unle_s_s_ the__ Lessor designates a later time.       When paid in                       (b) the Lessee's compliance with an order or directive
               amount, such royalties shall be delivered at pipeline con-                            of the Lessor against which an administrative appeal by the
               nections or In tanks provided by the Lessee. Such deliveries                          Lessee is filed before the cause of action for the claim
               shall be made at reasonable times and intervals and, at the                           arises and is pursued diligently thereafter.
               Lessor's option, shall be effected either (i) o-n or immediately
               adjacent to the leased area, without cost to the Lessor, or                            Sec. 15. Disposition of Production. (a) As provided in Sec-
               (ii) at a more convenient point closer to shore or on shore,                           tion 27(a)(2) of the Act, the Lessor shall have the right to
               in which event the Lessee shall be entitled to reimbursement                          purchase not more than 16-2/3 percent by volume of the oil
               for the reasonable cost of transporting__ t)'.J.e royalty substance                   and gas produced pursuant to the lease at the regulated price,
               to such delivery point. The Less_ee shall not be required                             or if no regulated price applies* at the fair ma:rket value at
               to provide storage for royalty paid in amount in excess of                            the well head of the oil and gas saved, removed, or sold,
               tankage required when royalty is paid in value. When royalties                        except that any oil or gas obtained by the Lessor as royalty
               are paid in amount, the Lessee_ shall not be held liable for                          or net profit share shall be credited against the amount that
               the loss or destruction of royalty oil or other liquid products                       may be purchased under this subsection.
                                                                                                         (b) As provided in Section 27(d) of the Act, the Lessee
                in stora~e from causes over which the Lessee has nc:i control.
                                                                                                     shall take any Federal oil or gas for which no acceptable
               Sec. 7. Payments. The Lessee shall make all payments lo                               bids are received, as determined by the Lessor, and which
               the Lessor by check, bank draft, or money order unless otherw                         is not transferred to a Federal agency pursuant to Section
               wise provided by regulations o-r by direction of the Lessor.                          27(a)(3) of the Act, and shall pay to_ the Lessor a cash amount
               Rentals, royalties, and any other payments required by this                           equal to the regulated price, or if no regulated price applies,
               lease shall be made payable to the United States Geological                           the fair market value of the oil or gas so obtained.
               Survey and tendered to the Director, except that filing charges,                          (c) As provided in Section 8(b)(7) of the Act, the Lessee
               bonuses, first year's rental, and .other payments due upon                            shall offer 20 percent of the crude oil, condensate, and natu-
               lease issuance, shall be made payable to the Bureau of Land                           ral gas liquids produced on the lease, at the market value
               Management and remitted to the Manager of the appropriate                             and point of delivery as provided by regulations applicable
                field office of that Bureau.                                                         to Federal _royalty oil, to small or independent refiners as
                                                                                                     defined in the Emergency Petroleum Allocation Act of 1973.
               Sec~ 8. Bonds. The Lessee shall maintain at all times the                                 (d) In time of war, or when the President of the United
               bond(s) required by regulation prior to the issuance of the                           States shall so prescribe, the Lessor shall have the right of
               lease and shall furnish such additional security as may:_ be                          first refusal to purchase at the market price all or any por-
                re~ufred by the Lessor if, after operat's have begun, the                            tion of the oil or gas :;tuced from the leased area, as pro-
               Less or de-ems such additional securi - to be necessary.                              vided in Section 12(b) • • Act.

 '     '   ~        ..   ~.
                                                                                                                                 . -.... ·-··-
Sec:~~--. Uniti:zation,  Caseand3:20-cv-01555-JCH
                       Pooling,  Drill.greemenh. With- Document
                                                       nated area are 1-2 Filed
                                                                      su!ed       10/14/20
                                                                             pursuant              Pageany17 of 90
                                                                                      to this paragraph,
 in such time as the Lessor may prescri~~he Lessee shall           payments of rentals     .• d royalty prescribed by this lease
 subscribe to and operate under a unit;- pooling, or drilling      likewise shall be susg.t <led during such period of suspension
 agreement embracing all or part of the lands subject to this      of operations and production, and the term of this lease shall
 lease as the Lessor may determine to be appropriate or neces-     be extended by adding thereto any such suspension period,
 sary.   Where any provision of a unit, pooling, or drilling       and the Lessor shall be liable to the Lessee for such com-
 agreement, approved by the Lessor, is inconsistent with a         pensation as is required to be paid under the Constitution
 provision of this lease, the provision of the agreement shall     of the United States.
 govern.
                                                                   Sec. 20. Transfer of Lease. The Lessee shatl file for approv-
 Sec. 17. Equa 1 Opportunity Clause. During the performance of     al with the appropriate field office of the Bureau of Land
 this lease, the Lessee shall fully comply with paragraphs         Management any instrument of assignment or other transfer
 (1) through (7) of Section 202 of Executive Order 11246, as       of this lease, or any interest therein, in accordance with
 amended (reprinted in 41 CFR 60-l.4(a)), and the imple-           applicable regulations.
 menting regulations, which are for the purpose of preventing
 employment discrimination against persons on the basis of         Sec, 21. Surrender of Lease. The Lessee may surrender this
 race, color, religion, sex, or national origin.    Paragraphs     entire lease or any officially designated subdivision of the
 (1) through (7) of Section 202 of Executive Order 11246, as       leased area by filing with the appropriate field office of the
 amended, are incorporated in this lease by reference.             Bureau of Land Management a written relinquishment, in
                                                                   triplicate, which shall be effective as of the date of filing.
 Sec. 18. Certification of Nonsegregated Facilities. By enter-     No surrender of this lease or of any portion of the leased area
 ing into this lease, the Lessee certifies, as specified in 41     shall relieve the Lessee o'r its surety of the obligation to
 CFR 60-1.B, that it does not and will not maintain or provide     to pay all accrued rentals, royalties, and other financial
 for its employees any segregated facilities at any of its         obligations or to abandon all wells on the area to be surren-
 establishments, and that it does not and will not permit its       dered in a manner satisfactory to the Director.
employees to perform their services at any location under
its control where segregated facilities are maintained.     As     Sec. 22. Removal of Property on Termination of Lease,
 used in this certification, the term "segregated facilities"      Within a period of one year after termination of this lease in
means, but is not limited to, any waiting rooms, work areas,       whole or in part, the Lessee shall remove all devices, works,
rest rooms and wash rooms,restaur'ants and other eatingareas,      and structures from the premises no longer subject to the
areas, time clocks, locker rooms and other storage or dressing     lease in accordance with applicable regulations and orders
areas, parking lots, drinking fountains, recreation or enter-      of the Director. However, the Lessee may, with the approval
tainment areas, transportation, and housing facilities provided    of the Director, continue to maintain devices, works, and
for employees which are segregated by explicit directive or        structures on the leased area for drilling or producing on other
are in fact segregated on the basis of race, color, religion,      leases.
or national origin, because or habit, local custom, or
otherwise.    The Lessee further agrees that it will obtain        Sec. 23. Remedies in Case of Default. (a) Whenever the
identical certifications from proposed ·::ontractors and sub-      Lessee fails to comply with any of the provisions of the Act,
contractors prior to award of contracts or subcontracts unless     the regulations issued pursuant to the Act, or the terms of
 they are exempt under 41 CFR 60-1.5.                              this lease, the lease shall be subject to cancellation in
                                                                   accordance with the provisions of Section S(c) and (d) of
 Sec. 19. Reservations to Lessor. All rights in the leased         the Act and the Lessor may exercise any other remedies
 area not expressly granted to the Lessee by the Act, the          which the Lessor may have, including the penalty provisions
 regulations, or this lease are hereby reserved to the Lessor.     of Section 24 of the Act. Furthermore, pursuant to Secti,on
 Without limiting the generality of the foregoing, reserved        8(0) of the Act, the Lessor may cancel the lease if it is
 rights include;                                                   obtained by fraud or misrepresentation.
     (a) the right to authorize geological and geophysical            (b) Nonenforcement by the Lessor of a remedy for any
  exploration in the leased area which does not unreasonably       particular violation of the provisions of the Act, the regula-
 interfere with or endanger actual operations under the lease,     tions issued pursuant to the Act, or the terms of this lease
  and the right to grant such easements or rights-of-way upon,     shall not prevent the cancellation of this lease or the exer-
 through, or in the leased area as may be necessary or appro-      cise of any other remedies under paragraph (a) of this section
 priate to the working of other lands or to the treatment and      for any other violation or for the same violation occurring at
 shipment of products thereof by or under authority of the         any other time.
  Lessor;
     (b) the right to grant leases for any minerals other than     Sec. 24. Unlawful Interest. No member of, or Delegate to,
  oil and gas within the leased area, except that operations       Congress, or Resident Commissioner, after election or appoint-
 under such leases shall not unreasonably interfere with or        ment, or either before or after they have qualified, and during
   endanger operations under this lease;                           this continuance in office, and no officer, agent, or employee
     (c) the right, as provided in Section 12(d) of the Act, to    of the Department of the Interior, except as provided in 43
 restrict operations in the leased area or any part thereofwhich   CFR Part 7, shall be admitted to any share or part in this
 may be designated by the Secretary of Defense, with approval      lease or derive any benefit that may arise therefrom. The
  of the President, as being w'ith an area needed for national     provisions of Section 3741 of the Revised Statutes, as
  defense, and so long as such designation remains in effect       amended, 41 U.S.C. 22, and the Act of June 25, 1948, 62 Stat.
  no operations may be conducted on the surface of the leased      702, as amended, 18 U.S.C. 431-433, relating to contracts
  area or the part thereof included within the designation ex-     made or entered into, or accepted by or on behalf of the United
  cept with the concurrence of the Secretary of Defense. If        States, from a part of this lease insofar as they may be
  operations or production under this lease within, any desig-     applicable.
*For amendment to Sec. 6.(a) "Royalty on Production" see rider attached.


             EXXON CORPORATION                                         THE UNITED STATES OF AMERICA, Lessor
                                (Lessee)




                                                                                 (Signature of Authorized Officer)


                                                                              Manager, Pacific OCS Office
             W. M. SELVIDGE                                                   Bureau of Land Management
 ------                    (Name of Signatory)                                          (Name of Signatory)



             ATTORNEY-IN-FACT                                                           WILLIAM E. GRANT
                                   .~-----------~
                                 (Title)                                                       (Title)



             AUGUST 14, 1979                                                             AUG 2 8 7979
                                 (Date)                                                       (Date)

                  . -> -

             P. o. Box'-2180
             Houston, i:_exas 77001
                           (Address of Lessee)
  (Continued on reverse)
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 18 of 90




                                                                        (Signature of Lessee)




                                                                        (Signature of Lessee)




                                                                        (Signature of Lessee}




                                                                        (Signature of Lesse~) ~




                                                                        (Signature of Lessee)




                                                                        (Signature of Lessee)




                                                                        (Sign~_tu_re   of Lessee)




                                                                        (Signature of Lessee)




                                                                        (Signature     Of   Lessee)




                                                                        (Signa~ure     _of Lessee)




                                                                        (Signature _of Lessee)




                                                                       (Signature of Lessee)




                                                                        (Signature of Lessee)


   ~~   - 1J ;hjs
             7~·
                    lease is executed by';,   ~orpo;ati:..l. ,_•~C"=;,=s=l=b=ea=,=,h=e=co""'rp=o=T=a=te=s=ea=/=.=======iiJ._il'liO'==========.=P=O=,.=,=_=,,=,
                                                        •                                                       •
        Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 19 of 90
"




    Rider for Amendment to Sec. 6.(a) of Lease Form 3300-1 (September 1978)

         Sec. 6. Royalty on Production. (a) The Lessee agrees to pay the
         lessor a royalty of that percent in amount or value of production
         saved, removed or sold from the leased area as determined by the
         sliding scale royalty formula as follows. When the quarterly value
         of production, adjusted for inflation, is less than or equal to
         $13.236229 million, a royalty of 16.66667 percent in amount or
         value of production saved, removed or sold will be due on the
         unadjusted value or amount of production. When the adjusted
         quarterly value of production is equal to or greater than
         $13.236230 million, but less than or equal to $1662.854082 million,
         the royalty percent due on the unadjusted value or amount of
         production is given by



         where

                         the percent royalty that is due and payable on the
                         unadjusted amount or value of all production saved,
                         removed or sold in quarter j

                   b     10.0

                  Ln     natural logarithm

                         the value of production in quarter j, adjusted for
                         inflation, in millions of dollars

                   s =   2.5

         When the adjusted quarterly value of production is equal to or
         greater than $1662.854083 million, a royalty of 65.00000 percent in
         amount or value of production saved, removed or sold will be due on
         the unadjusted quarterly value of production. Thus, in no instance
         will the quarterly royalty due exceed 65.00000 percent in amount or
         value of quarterly production saved, removed or sold.

         In determining the quarterly percent royalty due, R·, the
         calculation will be rounded to five decimal places tfor example,
         18.17612 percent). This calculation will incorporate the adjusted
         quarterly value of production, Vj• in millions of dollars, rounded
         to the sixth digit, i.e., to the nearest dollar (for example,
         15.392847 millions of dollars).
                         •
             Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 20 of 90




                                     UNITED STATES
                              DEPARTMENT OF THE INTERIOR
                               BUREAU OF LAND MANAGEMENT

                      Stipulations for Oil and Gas Lease Sale #48
                                Outer Continental Shelf
                                  Southern California


TRACT NO. 48-026      BLOCK NO.   52N 76W   MAP NO ·-~C=A=L~6A~-    OCS-P   0329,

The area described in Section 2 of this instrument is subject to the following
stipulation:

Stipulation No. 1-A

(a) The lessee agrees that prior to operating or causing to be operated on its behalf
boat or aircraft traffic into individual, designated warning areas, the lessee shall
coordinate and comply with instructions from the Commander, Space and Missile Test
Center (SAMTEC) and the Commander, Pacific Missile Test Center (PMTC), or other
appropriate military agency. Such coordination and instruction will provide for
positive control of boats and aircraft operating into the warning areas at all times.

(b) The lessee, recognizing that mineral exploration and exploitation and recovery
operations on the leased areas of submerged lands can impede tactical military
operations, hereby recognizes and agrees that the United States reserves and has the
right to temporarily suspend operations of the lessee under this lease in the
interests of national security requirements. Such temporary suspension of operations,
including the evacuation of personnel, and appropriate sheltering of personnel not
evacuated (an appropriate shelter shall mean the protection of all lessee personnel
for the entire duration of any Department of Defense activity from flying or falling
objects or substances), will come into effect upon the order of the Supervisor, after
consultation with the Commander, Space and Missile Test Center (SAMTEC) and the
Commander, Pacific Missile Test Center (PMTC), or other appropriate military agency,
or higher authority, when national security interests necessitate such action. It is
understood that any temporary suspension of operations for national security may not
exceed seventy-two hours; however, any such suspension may be extended by order of the
Supervisor. During such periods equipment may remain in place.

(c) The lessee agrees to control his own electromagnetic emissions and those of his
agents, employees, invitees, independent contractors or subcontractors emanating from
individual, designated defense warning areas in accordance with requirements specified
by the Commander, Space and Missile Test Center (SAMTEC) and the Commander, Pacific
Missile Test Center (PMTC), or other appropriate military agency, to the degree
necessary to prevent damage to, or unacceptable interference with, Department of
Defense flight, testing or operational activities conducted within individual,
designated warning areas. Necessary monitoring, control, and coordination with the
lessee, his agents, employees, invitees, independent contractors or subcontractors,
will be effected by the Commander of the appropriate onshore military installation
conducting operations in the particular warning area: Provided, however, that control
of such electromagnetic emissions shall permit at least one continuous channel of
communication between a lessee, its agents, employees, invitees, independent
contractors or subcontractors and onshore facilities.
                         •           UNITED STATES
                              DEPARTMENT OF THE INTERIOR
                               BUREAU OF LAND MANAGEMENT
                                                           ••
              Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 21 of 90




                      Stipulations for Oil and Gas Lease Sale #48
                                Outer Continental Shelf
                                  Southern California


TRACT NO. 48-026      BLOCK NO. 52N 76W     MAP NO.   CAL 6A        OCS-P 0329

The area described in Section 2 of this instrument is subject to the following
stipulation:

Stipulation No. 2

Whether or not compensation for such damage or injury might be due under a theory of
strict or absolute liability or otherwise, the lessee assumes all risks of damage or
injury to persons or property, which occurs in, on, or above the Outer Continental
Shelf, to any person or persons or to any property of any person or persons who are
agents, employees or invitees of the lessee, its agents, independent contractors or
subcontractors doing business with the lessee in connection with any activities being
performed by the lessee in, ~n, or above the Outer Continental Shelf, if such injury
or damage to such person or property occurs by reason of the activities of any agency
of the U.S. Government, its contractors, or subcontractors, or any of their officers,
agents or employees, being conducted as a part of, or in connection with, the programs
and activities of the Space and Missile Test Center (SAMTEC), the Pacific Missile Test
Center (PMTC), or other appropriate military agency.

Not withstanding any limitations of the lessee's liability in section 14 of the lease,
the lessee assumes the risk whether such injury or damage is caused in whole or in
part by any act or omission, regardless of negligence or fault, of the United States,
its contractors or subcontractors, or any of their officers, agents, or employees.
Th~ lessee further agrees to indemnify and save harmless the United States against all
claims for loss, damage, or injury sustained by the lessee, and to indemnify and save
harmless the United States against all claims for loss, damage, or injury sustained by
the agents, employees, or invitees of the lessee, its agents or any independent
contractors or subcontractors doing business with the lessee in connection with the
programs and activities of the aforementioned military installations and agencies,
whether the same be caused in whole or in part by the negligence or fault of the
United States, its contractors, or subcontractors, or any of their officers, agents,
or employees and whether such claims might be sustained under theories of strict or
absolute liability or otherwise.
                         •
              Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 22 of 90
                                       UNITED STATES
                                DEPARTMENT OF THE INTERIOR
                                 BUREAU OF LAND MANAGEMENT

                        Stipulations for Oil and Gas Lease Sale #48
                                  Outer Continental Shelf
                                    Southern California


TRACT   NO.   48-026    BLOCK NO. 52N 76W     MAP NO.   CAL 6A   ·    OCS-P 0329

The area described in Section 2 of this instrument is subject to the following
stipulation:

Stipulation No. 3

If the Supervisor, having reason to believe that a site, structure or object of
historical or archaeological significance, hereinafter referred to as a "cultural
resource," may exist in the lease area, gives the lessee written notice that the
lessor is invoking the provisions of this stipulation, the lessee shall upon receipt
of such notice comply with the following requirements:

Prior to any drilling activity or the construction or placement of any structure for
exploration or development on the lease, including but not limited to, well drilling
and pipeline and platform placement, hereinafter in this stipulation referred to as
"operation," the lessee shall conduct remote sensing surveys to determine the
potential existence of any cultural resource that may be affected by such operations.
All data produced by such remote sensing surveys as well as other pertinent natural
and cultural environmental data shall be examined by a qualified marine survey
archaeologist to determine if indications are present suggesting the existence of a
cultural resource that may be adversely affected by any lease operation. A report of
this survey and assessment prepared by the marine survey archaeologist shall be
submitted by the lessee to the Supervisor and the Manager, Bureau of Land Management
(BLM), Outer Continental Shelf (OCS) Office for review.

If such cultural resource indicators are present the lessee shall (1) locate the site
of such operation so as not to adversely affect the identified location; or (2)
establish, to the satisfaction of the Supervisor, on the basis of further
archaeological investigation conducted by a qualified marine survey archaeologist or
underwater archaeologist using such survey equipment and techniques as deemed
necessary by the Supervisor, either that such operation shall not adversely affect the
location identified or that the potential cultural resource suggested by the
occurrence of the indicators does not exist.

A report of this investigation prepared by the marine survey archaeologist or
underwater archaeologist shall be submitted to the Supervisor and the Manager, BLM OCS
Office for their review. Should the Supervisor determine that the existence of a
cultural resource which may be adversely affected by such operation is sufficiently
established to warrant protection, the lessee shall take no action that may result in
an adverse effect on such cultural resource until the Supervisor has given directions
as to its preservation.

The lessee agrees that if any site, structure, or object of historical or archae-
ological significance should be discovered during the conduct of any operations on the
leased area, he shall report immediately such findings to the Supervisor and make
every reasonable effort to preserve and protect the cultural resource from damage
until the Supervisor has given directions as to its preservation.
                          •                                •
                                                               '
             Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 23 of 90



                                     UNITED STATES
                              DEPARTMENT OF THE INTERIOR
                               BUREAU OF LAND MANAGEMENT

                      Stipulations for Oil and Gas Lease Sale #48
                                Outer Continental Shelf
                                  Southern California


TRACT NO. 48-026      BLOCK NO.   52N 76W   MAP NO.   CAL 6A        OCS-P...JU29
The area described in Section 2 of this instrument is subject to the following
stipulation:

Stipulation No. 4

(a) Wells: Subsea well-heads and temporary abandonments, or suspended operations
that leave protrusions above the sea floor, shall be protected, if feasible, by a
shroud which will allow commercial trawl gear to pass over the structure without
snagging or otherwise damaging the structure or the fishing gear. Latitude and
longitude coordinates of these structures along with water depths, shall be .submitted
to the Supervisor. The coordinates of such structures will be determined by the
lessee utilizing state-of-the-art navigation systems with accuracy of at least ± 50
feet (15.25 meters) at 200 miles (322 kilometers).

(b) Pipelines: All pipelines, unless buried, including gathering lines, shall have a
smooth-surface design. In the event that an irregular pipe surface is unavoidable due
to the need for valves, anodes or other structures, they shall be protected by shrouds
which will allow trawl gear to pass over the object without snagging or otherwise
damaging the structure or the fishing gear.
                          .
                              •                                 •
                                                                   ·~
                      '

            Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 24 of 90

                                             UNITED STATES
                                      DEPARTMENT OF THE INTERIOR
                                       BUREAU OF LAND MANAGEMENT

                              Stipulations for Oil and Gas Lease Sale #48
                                        Outer Continental Shelf
                                          Southern California


TRACT NO.    48-026           BLOCK NO.   52N 76W   MAP NO.   CAL 6A        OCS-P 0329

The area described in Section 2 of this instrument is subject to the following
stipulation:

Stipulation No. 5

(a) If the Supervisor has reason to believe that areas of special biological interest
in the lease area contain biological communities or species of such extraordinary or
unusual value (even though unquantifiable) that no threat of damage, injury, or other
harm to the community or species would be acceptable, he shall give the lessee written
notice that the lessor is invoking the provisions of this stipulation and the lessee
shall comply with the following requirements: Prior to any drilling activity or the
construction or placement of any structure for exploration or development on lease
areas including, but not limited to, well drilling and pipeline and platform
placement, hereinafter referred to as "operation," the lessee shall conduct site
specific surveys as approved by the Supervisor and in accordance with prescribed
biological survey requirements to determine the existence of any special biological
resource including, but not limited to:

     (1)    Very unusual> rare, or uncommon ecosystems or ecotones.

     (2)    A species of limited regional distribution that may be adversely affected by
            any lease operations

If the results of such surveys suggest the existence of a special biological resource
that may be adversely affected by any lease operation, the lessee shall: (1) relocate
the site of such operation so as not to adversely affect the resources identified; (2)
establish to the satisfaction of the Supervisor, on the basis of the site-specific
survey, either that such operation will not have a significant adverse effect upon the
resource identified or that a special biological resource does not exist. The
Supervisor will review all data submitted and determine, in writing, whether a special
biological resource exists or may be significantly affected by lessee's operations.
The lessee may take no action until the Supervisor has given the lessee written
directions on how to proceed.

(b) The lessee agrees that if any area of biological significance should be
discovered during the conduct of any operations on the leased area, he shall report
immediately such findings to the Supervisor, and make every reasonable effort to
preserve and protect the biological resource from damage until the Supervisor has
given the lessee directions with respect to its protection.
                          •                                  •
               •    •                                            •
            Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 25 of 90

                                       UNITED STATES
                                DEPARTMENT OF THE INTERIOR
                                 BUREAU OF LAND MANAGEMENT

                        Stipulations for Oil and Gas Lease Sale #48
                                  Outer Continental Shelf
                                    Southern California


TRACT NO. 48-026        BLOCK NO.   52N 76W   MAP NO.   CAL 6A        OCS-P 0329

The area described in Section 2 of this instrument is subject to the following
stipulation:

Stipulation No. 6

(a) Pipelines will be required, (1) if pipeline rights-of-way can be determined and
obtained, (2) if laying of such pipelines is technologically feasible and
environmentally preferable, and (3) if, in the opinion of the lessor, pipelines can be
laid without net social loss, taking into account any incremental costs of pipelines
over alternative methods of transportation and any incremental benefits in the form of
increased environmental protection or reduced multiple use conflicts. The lessor
specifically reserves the right to require that any pipeline used for transporting
production to shore be placed in certain designated management areas. In selecting
the means of transportation, consideration will be given to any recommendation of the
intergovernmental planning program for leasing and management of transportation of
Outer Continental Shelf oil and gas with the participation of Federal, State, and
local government and the industry. Where feasible, and environmentally preferable,
all pipelines, including both flow lines and gathering lines for oil and gas, shall be
buried to a depth suitable for adequate protection from water currents, sand waves,
storm scouring, fisheries' trawling gear, and other uses as determined on a
case-by-case basis.

(b) Following the completion of pipeline installation, no crude oil production will
be transported by surface vessel from offshore production sites, except in the case of
emergency. Determinations as to emergency conditions and appropriate responses to
these conditions will be made by the Supervisor. Where the three criteria set forth
in the first sentence of this stipulation are not met and surface transporation must
be employed, all vessels used for carrying hydrocarbons to shore from the leased area
will conform with all standards established for such vessels, pursuant to the Ports
and Waterways Safety Act of 1972 (46 U.s.c., 39la), as amended.
                                                                    ... . . .
                         •           UNITED STATES
                              DEPARTMENT OF THE INTERIOR
                               BUREAU OF LAND MANAGEMENT
                                                                   •
             Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 26 of 90




                      Stipulations for Oil and Gas Lease Sale #48
                                Outer Continental Shelf
                                  Southern California


TRACT NO. 48-026      BLOCK NO.   52N 76W   MAP NO •_...:Co:.AL=-..:.6A:,:___   OCS-P 0329

The area described in Section 2 of this instrument is subject to the following
stipulation:

Stipulation No. 8

(a) The royalty rate on production saved, removed or sold from this lease is subject
to consideration for reduction under the same authority that applies to all other oil
and gas leases on the Outer Continental Shelf (30 CFR 250.12 (e)). The Director,
Geological Survey, may grant a reduction for only one year at a time. Reduction of
royalty rates will not be approved unless production has been underway for one year or
more.

(b) Although the royalty rate specified in Sec. 6 (a) of this lease or as
subsequently modified in accordance with applicable regulations and stipulations is
applic·able to all production under this lease, not more than 16 2/3 percent of the
production saved, removed or sold from the lease area may be taken as royalty in
amount, except as provided in Sec. 15 (d) of this lease: the royalty on any portion
of the production saved, removed or sold from the lease in excess of 16 2/3 percent
may only be taken in value of the production saved, removed or sold from the lease
area.
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 27 of 90




         Exhibit 11
                     Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 28 of 90
Form 3100-11                            UNITED STATES
(October 2008)                    DEPARTMENT OF THE INTERIOR                                                            Serial Number
                                  BUREAU OF LAND MANAGEMENT

                        OFFER TO LEASE AND LEASE FOR OIL AND GAS

The undersigned (page 2) offers to lease all or any of the lands in Item 2 that are available for lease pursuant to the Mineral Lands Leasing Act of
1920, as amended and supplemented (30 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands of 1947, as amended (30 U.S.C. 351-359),
or ______________________________________________________________________________________________________________(other).

1. Name
   Street
   City, State, Zip Code




                                         *Parcel No.:                                               *Sale Date (mm/dd/yyyy):


                             R.                         Meridian




                                                                                                                 Total acres applied for
   Amount remitted: Filing fee $                                                                                 Total $




                             R.                         Meridian




                                                                                                          Total acres in lease
                                                                                                           Rental retained $

 This lease is issued granting the exclusive right to drill for, mine, extract, remove and dispose of all the oil and gas (except helium) in the lands
 described in Item 3 together with the right to build and maintain necessary improvements thereupon for the term indicated below, subject to
 renewal or extension in accordance with the appropriate leasing authority. Rights granted are subject to applicable laws, the terms, conditions,
 and attached stipulations of this lease, the Secretary of the Interior's regulations and formal orders in effect as of lease issuance, and to regulations
 and formal orders hereafter promulgated when not inconsistent with lease rights granted or specific provisions of this lease.
 NOTE: This lease is issued to the high bidder pursuant to his/her duly executed bid form submitted under 43 CFR 3120 and is subject to
 the provisions of that bid and those specified on this form.

 Type and primary term:
     Noncompetitive lease (ten years)                                            by

      Competitive lease (ten years)



                                                                               EFFECTIVE DATE OF LEASE
 (Continued on page 2)
                        Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 29 of 90
 4. (a) Undersigned certifies that (1) offeror is a citizen of the United States; an association of such citizens; a municipality; or a corporation
 organized under the laws of the United States or of any State or Territory thereof, (2) all parties holding an interest in the offer are in compliance
 with 43 CFR 3100 and the leasing authorities; (3) offeror's chargeable interests, direct and indirect, in each public domain and acquired lands
 separately in the same State, do not exceed 246,080 acres in oil and gas leases (of which up to 200,000 acres may be in oil and gas options or
 300,000 acres in leases in each leasing District in Alaska of which up to 200,000 acres may be in options, (4) offeror is not considered a minor
 under the laws of the State in which the lands covered by this offer are located; (5) offeror is in compliance with qualifications concerning Federal
 coal lease holdings provided in sec. 2(a)2(A) of the Mineral Leasing Act; (6) offeror is in compliance with reclamation requirements for all
 Federal oil and gas lease holdings as required by sec. 17(g) of the Mineral Leasing Act; and (7) offeror is not in violation of sec. 41 of the Act.
 (b) Undersigned agrees that signature to this offer constitutes acceptance of this lease, including all terms conditions, and stipulations of which
 offeror has been given notice, and any amendment or separate lease that may include any land described in this offer open to leasing at the time
 this offer was filed but omitted for any reason from this lease. The offeror further agrees that this offer cannot be withdrawn, either in whole or in
 part unless the withdrawal is received by the proper BLM State Office before this lease, an amendment to this lease, or a separate lease,
 whichever covers the land described in the withdrawal, has been signed on behalf of the United States.

 This offer will be rejected and will afford offeror no priority if it is not properly completed and executed in accordance with the




   Duly executed this ______________
                                                                                                      (Signature of Lessee or Attorney-in-fact)




                                                                   LEASE TERMS




 See. 2. Royalties--Royalties must be paid to proper office of lessor.
 Royalties must be computed in accordance with regulations on production
 removed or sold. Royalty rates are:
 (a) Noncompetitive lease, 12 1/2%;
 (b) Competitive lease, 12 1/2 %;
 (c) Other, see attachment; or



(Continued on page 3)                                                                                                              (Form 3100-11, page 2)
                        Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 30 of 90

Sec. 3. Bonds - A bond must be filed and maintained for lease               Sec. 7. Mining operations - To the extent that impacts from mining
operations as required under regulations.                                   operations would be substantially different or greater than those
                                                                            associated with normal drilling operations, lessor reserves the right to
Sec. 4. Diligence, rate of development, unitization, and drainage -         deny approval of such operations.
Lessee must exercise reasonable diligence in developing and
producing, and must prevent unnecessary damage to, loss of, or waste        Sec. 8. Extraction of helium - Lessor reserves the option of extracting
of leased resources. Lessor reserves right to specify rates of              or having extracted helium from gas production in a manner specified
development and production in the public interest and to require lessee     and by means provided by lessor at no expense or loss to lessee or
to subscribe to a cooperative or unit plan, within 30 days of notice, if    owner of the gas. Lessee must include in any contract of sale of gas the
deemed necessary for proper development and operation of area, field,       provisions of this section.
or pool embracing these leased lands. Lessee must drill and produce
wells necessary to protect leased lands from drainage or pay                Sec. 9. Damages to property - Lessee must pay lessor for damage to
compensatory royalty for drainage in amount determined by lessor.           lessor's improvements, and must save and hold lessor harmless from all
                                                                            claims for damage or harm to persons or property as a result of lease
Sec. 5. Documents, evidence, and inspection - Lessee must file with         operations.
proper office of lessor, not later than 30 days after effective date
thereof, any contract or evidence of other arrangement for sale or          Sec. 10. Protection of diverse interests and equal opportunity - Lessee
disposal of production. At such times and in such form as lessor may        must pay, when due, all taxes legally assessed and levied under laws of
prescribe, lessee must furnish detailed statements showing amounts and      the State or the United States; accord all employees complete freedom
quality of all products removed and sold, proceeds therefrom, and           of purchase; pay all wages at least twice each month in lawful money
amount used for production purposes or unavoidably lost. Lessee may         of the United States; maintain a safe working environment in
be required to provide plats and schematic diagrams showing                 accordance with standard industry practices; and take measures
development work and improvements, and reports with respect to              necessary to protect the health and safety of the public.
parties in interest, expenditures, and depreciation costs. In the form
prescribed by lessor, lessee must keep a daily drilling record, a log,      Lessor reserves the right to ensure that production is sold at reasonable
information on well surveys and tests, and a record of subsurface           prices and to prevent monopoly. If lessee operates a pipeline, or owns
investigations and furnish copies to lessor when required. Lessee must      controlling interest in a pipeline or a company operating a pipeline,
keep open at all reasonable times for inspection by any representative      which may be operated accessible to oil derived from these leased
of lessor, the leased premises and all wells, improvements, machinery,      lands, lessee must comply with section 28 of the Mineral Leasing Act
and fixtures thereon, and all books, accounts, maps, and records            of 1920.
relative to operations, surveys, or investigations on or in the leased
lands. Lessee must maintain copies of all contracts, sales agreements,      Lessee must comply with Executive Order No. 11246 of September 24,
accounting records, and documentation such as billings, invoices, or        1965, as amended, and regulations and relevant orders of the Secretary
similar documentation that supports costs claimed as manufacturing,         of Labor issued pursuant thereto. Neither lessee nor lessee's
preparation, and/or transportation costs. All such records must be          subcontractors must maintain segregated facilities.
maintained in lessee's accounting offices for future audit by lessor.
Lessee must maintain required records for 6 years after they are            Sec. 11. Transfer of lease interests and relinquishment of lease - As
generated or, if an audit or investigation is underway, until released of   required by regulations, lessee must file with lessor any assignment or
the obligation to maintain such records by lessor.                          other transfer of an interest in this lease. Lessee may relinquish this
                                                                            lease or any legal subdivision by filing in the proper office a written
During existence of this lease, information obtained under this section     relinquishment, which will be effective as of the date of filing, subject
will be closed to inspection by the public in accordance with the           to the continued obligation of the lessee and surety to pay all accrued
Freedom of Information Act (5 U.S.C. 552).                                  rentals and royalties.

Sec. 6. Conduct of operations - Lessee must conduct operations in a         Sec. 12. Delivery of premises - At such time as all or portions of this
manner that minimizes adverse impacts to the land, air, and water, to       lease are returned to lessor, lessee must place affected wells in
cultural, biological, visual, and other resources, and to other land uses   condition for suspension or abandonment, reclaim the land as specified
or users. Lessee must take reasonable measures deemed necessary by          by lessor and, within a reasonable period of time, remove equipment
lessor to accomplish the intent of this section. To the extent consistent   and improvements not deemed necessary by lessor for preservation of
with lease rights granted, such measures may include, but are not           producible wells.
limited to, modification to siting or design of facilities, timing of
operations, and specification of interim and final reclamation measures.    Sec. 13. Proceedings in case of default - If lessee fails to comply with
Lessor reserves the right to continue existing uses and to authorize        any provisions of this lease, and the noncompliance continues for 30
future uses upon or in the leased lands, including the approval of          days after written notice thereof, this lease will be subject to
easements or rights-of-way. Such uses must be conditioned so as to          cancellation unless or until the leasehold contains a well capable of
prevent unnecessary or unreasonable interference with rights of lessee.     production of oil or gas in paying quantities, or the lease is committed
                                                                            to an approved cooperative or unit plan or communitization agreement
Prior to disturbing the surface of the leased lands, lessee must contact    which contains a well capable of production of unitized substances in
lessor to be apprised of procedures to be followed and modifications or     paying quantities. This provision will not be construed to prevent the
reclamation measures that may be necessary. Areas to be disturbed may       exercise by lessor of any other legal and equitable remedy, including
require inventories or special studies to determine the extent of impacts   waiver of the default. Any such remedy or waiver will not prevent later
to other resources. Lessee may be required to complete minor                cancellation for the same default occurring at any other time. Lessee
inventories or short term special studies under guidelines provided by      will be subject to applicable provisions and penalties of FOGRMA (30
lessor. If in the conduct of operations, threatened or endangered           U.S.C. 1701).
species, objects of historic or scientific interest, or substantial
unanticipated environmental effects are observed, lessee must               Sec. 14. Heirs and successors-in-interest - Each obligation of this lease
immediately contact lessor. Lessee must cease any operations that           will extend to and be binding upon, and every benefit hereof will inure
would result in the destruction of such species or objects.                 to the heirs, executors, administrators, successors, beneficiaries, or
                                                                            assignees of the respective parties hereto.
(Continued on page 4)                                                                                                       (Form 3100-11, page 3)
                         Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 31 of 90


A. General:                                                                            Domain and Acquired lands. Offeror also may provide other
                                                                                       information that will assist in establishing title for minerals. The
     1. Page 1 of this form is to be completed only by parties filing for a            description of land must conform to 43 CFR 3110. A single parcel
        noncompetitive lease. The BLM will complete page 1 of the form                 number and Sale Date will be the only acceptable description during
        for all other types of leases.                                                 the period from the first day following the end of a competitive
                                                                                       process until the end of that same month, using the parcel number on
     2. Entries must be typed or printed plainly in ink. Offeror must sign             the List of Lands Available for Competitive Nominations or the
        Item 4 in ink.                                                                 Notice of Competitive Lease Sale, whichever is appropriate.

     3. An original and two copies of this offer must be prepared and filed            Payments: The amount remitted must include the filing fee and the
        in the proper BLM State Office. See regulations at 43 CFR                      first year's rental at the rate of $1.50 per acre or fraction thereof. The
        1821.2-1 for office locations.                                                 full rental based on the total acreage applied for must accompany an
                                                                                       offer even if the mineral interest of the United States is less than 100
     4. If more space is needed, additional sheets must be attached to each            percent. The filing fee will be retained as a service charge even if the
        copy of the form submitted.                                                    offer is completely rejected or withdrawn. To protect priority, it is
                                                                                       important that the rental submitted be sufficient to cover all the land
B. Special:                                                                            requested. If the land requested includes lots or irregular quarter-
                                                                                       quarter sections, the exact area of which is not known to the offeror,
     Item 1 - Enter offeror's name and billing address.                                rental should be submitted on the basis of each such lot or quarter-
                                                                                       quarter section containing 40 acres. If the offer is withdrawn or
     Item 2 - Identify the mineral status and, if acquired lands, percentage           rejected in whole or in part before a lease issues, the rental remitted
     of Federal ownership of applied for minerals. Indicate the agency                 for the parts withdrawn or rejected will be returned.
     controlling the surface of the land and the name of the unit or project
     which the land is a part. The same offer may not include both Public              Item 3 - This space will be completed by the United States.


                                                                          NOTICES

The Privacy Act of 1974 and the regulations in 43 CFR 2.48(d) provide that you be furnished with the following information in connection with
information required by this oil and gas lease offer.

AUTHORITY: 30 U.S.C. 181 et seq.; 30 U.S.C 351-359.

PRINCIPAL PURPOSE: The information is to be used to process oil and gas offers and leases.

ROUTINE USES: (1) The adjudication of the lessee's rights to the land or resources. (2) Documentation for public information in support of notations
made on land status records for the management, disposal, and use of public lands and resources. (3) Transfer to appropriate Federal agencies when consent
or concurrence is required prior to granting a right in public lands or resources. (4)(5) Information from the record and/or the record will be transferred to
appropriate Federal, State, local or foreign agencies, when relevant to civil, criminal or regulatory investigations or prosecutions.

EFFECT OF NOT PROVIDING INFORMATION: If all the information is not provided, the offer may be rejected. See regulations at 43 CFR 3100.




                                                                                                                                       (Form 3100-11, page 4)
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 32 of 90




               EXHIBIT 12
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 33 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 34 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 35 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 36 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 37 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 38 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 39 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 40 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 41 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 42 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 43 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 44 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 45 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 46 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 47 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 48 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 49 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 50 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 51 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 52 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 53 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 54 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 55 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 56 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 57 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 58 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 59 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 60 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 61 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 62 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 63 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 64 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 65 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 66 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 67 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 68 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 69 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 70 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 71 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 72 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 73 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 74 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 75 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 76 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 77 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 78 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 79 of 90
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 80 of 90
             Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 81 of 90


                                                                                                      ORDER        427017
DOCKET NO: HHDCV206132568S                                          SUPERIOR COURT

STATE OF CONNECTICUT                                                JUDICIAL DISTRICT OF HARTFORD
  V.                                                                  AT HARTFORD
EXXON MOBIL CORPORATION
                                                                    10/5/2020



                                                         ORDER


ORDER REGARDING:
09/16/2020 101.00 PRESIDING JUDGE REFERRAL TO COMPLEX LITIGATION DOCKET

The foregoing, having been considered by the Court, is hereby:

ORDER:

At the request of the Civil Presiding Judge, the above case is designated as a complex litigation case and
it is hereby ordered transferred to the Complex Litigation Docket in the Judicial District of Hartford
pursuant to C.G.S. §51-347b(a), the court having determined that such a transfer is required for the
efficient operations of the courts and to insure the prompt and proper administration of justice.

Judicial Notice (JDNO) was sent regarding this order.

                                                              427017

                                                              Judge: JAMES WILSON ABRAMS
This document may be signed or verified electronically and has the same validity and status as a document with a physical
(pen-to-paper) signature. For more information, see Section I.E. of the State of Connecticut Superior Court E-Services
Procedures and Technical Standards (https://jud.ct.gov/external/super/E-Services/e-standards.pdf), section 51-193c of the
Connecticut General Statutes and Connecticut Practice Book Section 4-4.




HHDCV206132568S             10/5/2020                                                                          Page 1 of 1
                            Clicking on the question marks ( Document
                            Case 3:20-cv-01555-JCH           ) will give you1-2
                                                                             information about that section
                                                                                  Filed 10/14/20     Pageof82theofform.
                                                                                                                    90
APPEARANCE                                                                   STATE OF CONNECTICUT
JD-CL-12 Rev. 1-12                                                                                                                            Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2                                         SUPERIOR COURT
                                                                                       www.jud.ct.gov
Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,
you must let the court and all attorneys and self-represented parties of record know that you have                                             Return date
changed your address by checking the box below:                                                                                                Oct-13-2020
  I am filing this appearance to let the court and all attorneys and self-represented                                                          Docket number

  parties of record know that I have changed my address. My new address is below.                                                              HHD-CV-XX-XXXXXXX-S
Name of case (Full name of Plaintiff vs. Full name of Defendant)
STATE OF CONNECTICUT v. EXXON MOBIL CORPORATION
     ✖                                                     Address of Court (Number, street, town and zip code)
Judicial Housing    Small      Geographic
District Session Claims Area number
                                                    95           WASHINGTON STREET HARTFORD, CT 06106
Scheduled Court date (Criminal/Motor Vehicle Matters)



Please Enter the Appearance of
Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual Juris number of attorney or firm
attorney
                                                                                                                                                             414845
MATTHEW I LEVINE
Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the   Post office box           Telephone number (Area code first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

AG-ENVIRONMENT 165 CAPITOL AVE 5TH FLR                                                                                                                860-808-5250
City/town                                         State       Zip code                  Fax number (Area code first)        E-mail address
HARTFORD                                           CT          06106                     860-808-5386                       matthew.levine@ct.gov
in the case named above for: ("x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
     ✖   The Plaintiff (includes the person suing another person).
         All Plaintiffs.
         The following Plaintiff(s) only:
         The Defendant (includes the person being sued or charged with a crime).
         The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
         All Defendants.
         The following Defendant(s) only:
         Other (Specify):
         This is a Family Matters case and my appearance is for: ("x" one or both)
                matters in the Family Division of the Superior Court        Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
      an "x" in box 1 or 2 below:
1.     This appearance is in place of the appearance of the following attorney,
       firm or self-represented party on file (P.B. Sec. 3-8):
                                                                                                                                   (Name and Juris Number)
2.       ✖   This appearance is in addition to an appearance already on file.
I agree to accept papers (service) electronically in this case under Practice Book Section 10-13                                                                   ✖   Yes            No
Signed (Individual attorney or self-represented party)                                 Name of person signing at left (Print or type)                             Date signed
u 414845                                                                                MATTHEW I LEVINE                                                          Sep 14 2020
Certification
I certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Sep 14 2020       to all attorneys
and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to*                                                                              For Court Use Only
BENJAMIN CHENEY - AG-ENVIRONMENT/165 CAPITOL AVE 5TH FLR/HARTFORD, CT 06106
EXXON MOBIL CORPORATION (No Appearance) - Corporation Service Company, 100 Pearl Street, 17th
Floor, Hartford, CT 06103


Signed (Signature of filer)                          Print or type name of person signing                 Date signed              Telephone number
u 414845                                              MATTHEW I LEVINE                                     Sep 14 2020             860-808-5250
*If necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.
                            Clicking on the question marks ( Document
                            Case 3:20-cv-01555-JCH           ) will give you1-2
                                                                             information about that section
                                                                                  Filed 10/14/20     Pageof83theofform.
                                                                                                                    90
APPEARANCE                                                                   STATE OF CONNECTICUT
JD-CL-12 Rev. 1-12                                                                                                                            Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2                                         SUPERIOR COURT
                                                                                       www.jud.ct.gov
Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,
you must let the court and all attorneys and self-represented parties of record know that you have                                             Return date
changed your address by checking the box below:                                                                                                Oct-13-2020
  I am filing this appearance to let the court and all attorneys and self-represented                                                          Docket number

  parties of record know that I have changed my address. My new address is below.                                                              HHD-CV-XX-XXXXXXX-S
Name of case (Full name of Plaintiff vs. Full name of Defendant)
STATE OF CONNECTICUT v. EXXON MOBIL CORPORATION
     ✖                                                     Address of Court (Number, street, town and zip code)
Judicial Housing    Small      Geographic
District Session Claims Area number
                                                    95           WASHINGTON STREET HARTFORD, CT 06106
Scheduled Court date (Criminal/Motor Vehicle Matters)



Please Enter the Appearance of
Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual Juris number of attorney or firm
attorney
                                                                                                                                                             434270
JONATHAN EDWARD HARDING
Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the   Post office box           Telephone number (Area code first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

AG-ENVIRONMENT 165 CAPITOL AVE 5TH FLR                                                                                                                860-808-5250
City/town                                         State       Zip code                  Fax number (Area code first)        E-mail address
HARTFORD                                           CT          06106                     860-808-5386                       Jonathan.Harding@ct.gov
in the case named above for: ("x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
     ✖   The Plaintiff (includes the person suing another person).
         All Plaintiffs.
         The following Plaintiff(s) only:
         The Defendant (includes the person being sued or charged with a crime).
         The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
         All Defendants.
         The following Defendant(s) only:
         Other (Specify):
         This is a Family Matters case and my appearance is for: ("x" one or both)
                matters in the Family Division of the Superior Court        Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
      an "x" in box 1 or 2 below:
1.     This appearance is in place of the appearance of the following attorney,
       firm or self-represented party on file (P.B. Sec. 3-8):
                                                                                                                                   (Name and Juris Number)
2.       ✖   This appearance is in addition to an appearance already on file.
I agree to accept papers (service) electronically in this case under Practice Book Section 10-13                                                                   ✖   Yes            No
Signed (Individual attorney or self-represented party)                                 Name of person signing at left (Print or type)                             Date signed
u 434270                                                                                JONATHAN EDWARD HARDING                                                   Sep 14 2020
Certification
I certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Sep 14 2020       to all attorneys
and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to*                                                                              For Court Use Only
MATTHEW LEVINE - AG-ENVIRONMENT/165 CAPITOL AVE 5TH FLR/HARTFORD, CT 06106
BENJAMIN CHENEY - AG-ENVIRONMENT/165 CAPITOL AVE 5TH FLR/HARTFORD, CT 06106



Signed (Signature of filer)                          Print or type name of person signing                 Date signed              Telephone number
u 434270                                              JONATHAN EDWARD HARDING                              Sep 14 2020             860-808-5250
*If necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.
                Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 84 of 90
                      Continuation of JDCL12 Appearance Form for HHD-CV-XX-XXXXXXX-S

                             Submitted By JONATHAN EDWARD HARDING (434270)

                               Certification of Service (Continued from JDCL12)

Name and Address at which service was made:

EXXON MOBIL CORPORATION (No Appearance) - Corporation Service Company, 100 Pearl Street, Hartford, CT 06103



                                    ***** End of Certification of Service *****
                            Clicking on the question marks ( Document
                            Case 3:20-cv-01555-JCH           ) will give you1-2
                                                                             information about that section
                                                                                  Filed 10/14/20     Pageof85theofform.
                                                                                                                    90
APPEARANCE                                                                   STATE OF CONNECTICUT
JD-CL-12 Rev. 1-12                                                                                                                            Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2                                         SUPERIOR COURT
                                                                                       www.jud.ct.gov
Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,
you must let the court and all attorneys and self-represented parties of record know that you have                                             Return date
changed your address by checking the box below:                                                                                                Oct-13-2020
  I am filing this appearance to let the court and all attorneys and self-represented                                                          Docket number

  parties of record know that I have changed my address. My new address is below.                                                              HHD-CV-XX-XXXXXXX-S
Name of case (Full name of Plaintiff vs. Full name of Defendant)
STATE OF CONNECTICUT v. EXXON MOBIL CORPORATION
     ✖                                                     Address of Court (Number, street, town and zip code)
Judicial Housing    Small      Geographic
District Session Claims Area number
                                                    95           WASHINGTON STREET HARTFORD, CT 06106
Scheduled Court date (Criminal/Motor Vehicle Matters)



Please Enter the Appearance of
Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual Juris number of attorney or firm
attorney
                                                                                                                                                             437042
DANIEL MATTHEW SALTON
Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the   Post office box           Telephone number (Area code first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

AG-ENVIRONMENT 165 CAPITOL AVE 5TH FLR                                                                                                                860-808-5250
City/town                                         State       Zip code                  Fax number (Area code first)        E-mail address
HARTFORD                                           CT          06106                     860-808-5386                       Daniel.Salton@ct.gov
in the case named above for: ("x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
     ✖   The Plaintiff (includes the person suing another person).
         All Plaintiffs.
         The following Plaintiff(s) only:
         The Defendant (includes the person being sued or charged with a crime).
         The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
         All Defendants.
         The following Defendant(s) only:
         Other (Specify):
         This is a Family Matters case and my appearance is for: ("x" one or both)
                matters in the Family Division of the Superior Court        Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
      an "x" in box 1 or 2 below:
1.     This appearance is in place of the appearance of the following attorney,
       firm or self-represented party on file (P.B. Sec. 3-8):
                                                                                                                                   (Name and Juris Number)
2.       ✖   This appearance is in addition to an appearance already on file.
I agree to accept papers (service) electronically in this case under Practice Book Section 10-13                                                                   ✖   Yes            No
Signed (Individual attorney or self-represented party)                                 Name of person signing at left (Print or type)                             Date signed
u 437042                                                                                DANIEL MATTHEW SALTON                                                     Sep 14 2020
Certification
I certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Sep 14 2020       to all attorneys
and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to*                                                                              For Court Use Only
MATTHEW LEVINE - AG-ENVIRONMENT/165 CAPITOL AVE 5TH FLR/HARTFORD, CT 06106
JONATHAN HARDING - AG-ENVIRONMENT/165 CAPITOL AVE 5TH FLR/HARTFORD, CT 06106



Signed (Signature of filer)                          Print or type name of person signing                 Date signed              Telephone number
u 437042                                              DANIEL MATTHEW SALTON                                Sep 14 2020             860-808-5250
*If necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.
                Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 86 of 90
                      Continuation of JDCL12 Appearance Form for HHD-CV-XX-XXXXXXX-S

                              Submitted By DANIEL MATTHEW SALTON (437042)

                               Certification of Service (Continued from JDCL12)

Name and Address at which service was made:

BENJAMIN CHENEY - AG-ENVIRONMENT/165 CAPITOL AVE 5TH FLR/HARTFORD, CT 06106

EXXON MOBIL CORPORATION (No Appearance) - Corporation Service Company, 100 Pearl Street, Hartford, CT 06103



                                    ***** End of Certification of Service *****
Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 87 of 90




               EXHIBIT 13
        Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 88 of 90


DOCKET NO: X08-HHD-CV20-6132568-S

STATE OF CONNECTICUT, by its Attorney                          SUPERIOR COURT
General, William M. Tong,
                                                               COMPLEX LITIGATION DOCKET
                          Plaintiff,
                                                               JUDICIAL DISTRICT OF
               v.                                              HARTFORD
EXXON MOBIL CORPORATION,                                       OCTOBER 14, 2020
                          Defendant.


                    FILING OF NOTICE OF REMOVAL OF ACTION

       Defendant Exxon Mobil Corporation (“ExxonMobil”) hereby files a copy of the Notice

of Removal (annexed hereto) filed October 14, 2020, in the United States District Court for the

District of Connecticut, as required by 28 U.S.C. § 1446(d).

       Dated: October 14, 2020                      Respectfully submitted,

EXXON MOBIL CORPORATION,



By its attorneys,                                 PAUL, WEISS, RIFKIND,
                                                  WHARTON & GARRISON LLP
Patrick J. Conlon*
patrick.j.conlon@exxonmobil.com                   Theodore V. Wells, Jr.*
22777 Springwoods Village Parkway                 Daniel J. Toal*
Spring, TX 77389                                  twells@paulweiss.com
Tel: (832) 624-6336                               dtoal@paulweiss.com
                                                  1285 Avenue of the Americas
WIGGIN & DANA LLP                                 New York, NY 10019-6064
                                                  Tel: (212) 373-3000
/s/ Kevin M. Smith                                Fax: (212) 757-3990
Kevin M. Smith
Tadhg Dooley                                      Justin Anderson*
ksmith@wiggin.com                                 janderson@paulweiss.com
tdooley@wiggin.com                                2001 K Street, NW
One Century Tower                                 Washington, DC 20006-1047
265 Church Street                                 Tel: (202) 223-7300
New Haven, CT 06510-7001                          Fax: (202) 223-7420
Tel: (203) 498-4400
Fax: (203) 782-2889                             *Pro hac vice forthcoming
       Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 89 of 90




Robert M. Langer
rlanger@wiggin.com
20 Church Street
Hartford, CT 06103-1250
Tel: (860) 297-3700
Fax: (860) 297-3799




                                      2
       Case 3:20-cv-01555-JCH Document 1-2 Filed 10/14/20 Page 90 of 90




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this 14th day of October 2020, a copy of the foregoing Filing of

Notice of Removal of Action was served by electronic mail to the following counsel of record:

WILLIAM M. TONG
MATTHEW I. LEVINE
DANIEL M. SALTON
JONATHAN E. HARDING
BENJAMIN W. CHENEY
Office of the Attorney General
165 Capitol Avenue
Hartford, CT 06106
Tel: (860) 808-5280
Fax: (860) 808-5386
matthew.levine@ct.gov
daniel.salton@ct.gov
jonathan.harding@ct.gov
benjamin.cheney@ct.gov

                                                     /s/ Kevin M. Smith
                                                     Kevin M. Smith




                                                3
